DISSENTING OPINION.
ROBERTSON, P. J.
The affidavit accompanying the petition in the divorce case immediately follows the plaintiff’s signature thereto and is in form and substance as follows:
“State of Missouri,
County of Jasper.
On this 16th day of December, 1910, before me, the undersigned Notary Public within and for Jasper county, Missouri,, personally appeared Esther Robertson, to me known to be the person described in and who executed the above and foregoing petition, who being by me duly sworn on her oath did say that she is plaintiff in the above entitled action and that the facts in the foregoing petition are true according to her best knowledge and belief, and that the complaint is not made 'out of levity or by collusion, fear or restraint between the plaintiff and defendant for the mere purpose of being separated from each other, but in sincerity and truth for the causes mentioned in the petition.
*491In testimony whereof I have hereunto set my hand and affixed my notarial seal, at my office in Joplin, Mo., this 16th day of December, 1910.
BEATRICE L. WHITE,
Notary Public Jasper county, Missouri.
My commission expires February 28, 1914.”
To my mind no avenue is opened or widened to the divorce court, nor a greater opportunity offered for the perpetration of fraud, by the holding I think should prevail in this case, that is, that the oath, which is preceded immediately by the signature of the plaintiff and deponent, meets the requirements of the statute, providing that a petition for a divorce shall be accompanied by an affidavit setting out certain facts, in that the oath is reduced to writing and is verified and authenticated by the official certificate of the notary public. The object .and purpose of the affidavit is, in my opinion, accomplished when the oath required is reduced to writing and so verified as to remove all doubts as to its genuineness.
I do not believe that there should be a rule of law established in this state that necessitates children being declared illegitimate, that requires the readjustment of property rights, or that permits perjuries to escape simply because a name is not subscribed to an oath which is reduced to writing and otherwise so authenticated as to leave no doubt as to what facts are sworn to and as to who made the affidavit.
In the ease at bar there appears to be no innocent third parties to suffer, and possibly no innocent litigants, but we are establishing an inflexible rule for future guidance, and, deeming the majority opinion in conflict with the decision of the Supreme Court in the case of State v. Headrick, 149 Mo. 396, 403, 51 S. W. 99, which does not include within the definition of an affidavit the signature thereto as an essential element, I ask that this case be certified to the Supreme Court. The holding of the majority in the case at *492bar is also, in my opinion, in conflict with the decision of the Kansas City Court of Appeals in the case of Barhydt & Co. v. Alexander & Co., 59 Mo. App. 188, 192, wherein it is held that an affidavit is an oath or affirmation reduced to writing, sworn to or affirmed before some officer who has authority to administer an oath; thus eliminating from the essential parts of an affidavit the signature of the affiant.
PER CURIAM. — Upon the request of Robertson, P. J., that this cause be certified to the Supreme Court because the majority opinion is by him deemed contrary to the decision of the Supreme Court in the case of State v. Headrick, 149 Mo. 396, 51 S. W. 99, and in conflict with the decision of the Kansas City Court of Appeals in the case of Barhydt & Co. v. Alexander & Co., 59 Mo. App. 188, it is accordingly so ordered, pursuant to section 6 of the Amendment of 1884 to Art. VI of the Constitution.